SPECTOR, Chief Judge.
Appellants were convicted after a jury trial for possession of a short-barrelled shotgun. In another case not presently before us, both appellants were charged and convicted of robbery. During the course of the robbery, one of the appellants here wielded the shotgun in question while his companion, the other appellant, used a pistol. Both weapons were used to accomplish the joint venture on which appellants had embarked; to wit, the robbery. The possession was joint and mutual. The manual possession and use of the weapons held by the respective appellants aided and abetted the other to possess the weapon he held.
In circumstances such as these where one of two or more persons possesses a weapon unlawfully for the purpose of committing an offense to which all are a party, the weapon is possessed jointly by the participants.
The judgments reviewed herein are affirmed on authority of Maloney v. State, 146 So.2d 581 (Fla.App.1962); and Wood v. State, 230 So.2d 484 (Fla.App.1970).
WIGGINTON and CARROLL, DONALD K., JJ., concur.